DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are examined herein.

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 3/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408). 

Independent claim 1
Clark teaches methods of making milk beverages (0045) in liquid form (0065), comprising: an added solution of magnesium ions (0032).


Clark further provides the solution is broadly comprised of water (0021).

Magnesium ions
Clark provides a solution comprising magnesium compounds (i.e. salts), wherein magnesium ions are released or disassociated from the magnesium compounds to provide magnesium ions in the beverage (0032).
Therefore Clark teaches a step of adding a magnesium ion source to the milk.

Amount of magnesium ions
Clark teaches the amount of magnesium ions is included from about 0.01 to 60 meq per 354 ml of the beverage (0032, ref. clm. 19 and 23).  Converted per liter, this amount delivers about 0.2825 to 169.5 meq/L (e.g. 2.825 x 0.01 to 2.825 x 60).  Given 1 mEq/L =1mmol/L, Clark provides amounts of magnesium ions in the milk that encompass the claimed range of  1 mM to 20 mM of magnesium.

Properties/functionality
It would be reasonable for similar compositions to have similar properties/functionality, including wherein the added magnesium increases the magnesium concentration in said magnesium enriched milk, as claimed.  

Dependent claims
As for claim 2, Clark teaches the beverage is pasteurized (0060-0061).

As for claim 7, it would be reasonable for similar compositions to have similar properties/functionality, including wherein said method is for reducing rennet clotting time (RCT) of said magnesium enriched milk, compared to a non-enriched milk obtained from the same mammal.  

As for claim 8, it would be reasonable for similar compositions to have similar properties/functionality, including wherein said method is for reducing and/or inhibiting biofilm formation in said magnesium enriched milk, compared to a non-enriched milk obtained from the same mammal.  

As for claim 9, as discussed above, Clark provides amounts of magnesium ions in the milk in a range of about 0.2825 to 169.5 meq/L (e.g. 2.825 x 0.01 to 2.825 x 60).
Therefore, Clark provides amounts of magnesium ions in the milk that encompass the claimed range of  from 3 mM to 15 mM, as claimed.  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408), as applied to claim 1-2 and 7-9 above, further in view of Katsuyasu.
Katsuyasu: Magnesium-enriched food; JP 2000-184864 A PUBLISHED ON 4-Jul-2000; Application Number: JP 1998-362430 A FILED ON 21-Dec-1998. 

As for claim 3, Clark does not discuss a step of clotting said magnesium enriched milk.


Katsuyasu also teaches methods of making magnesium enriched milk products and further provides they are use to make yogurt by a step of fermentation (See Example 3), which means that a step of clotting said magnesium enriched milk to obtain a milk product is provided, because fermentation of milk to make yogurt coagulates/clots it.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making magnesium enriched milk products, as the modified teaching above, to include a step of coagulation/clotting, as claimed, because Katsuyasu illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making magnesium enriched milk products, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, and therefore one of skill in the art would have had a reasonable expectation of success. 

As for claim 4, the modified teaching, in Katsuyasu, provides that lactic acid bacteria is used for the fermentation step (see Ex. 3), therefore the method includes a step of acidic coagulation because lactic acid bacteria favors an acidic environment for growth, and milk is acidic. 

As for claim 5, Katsuyasu provides the magnesium enriched milk is used to make yogurt, as discussed above, therefore it is a fermented milk product.  Further, Clark teaches the milk product includes yogurt (ref. clm. 1).   

As for claim 6, since Clark teaches the milk product includes Lactalbumin (0017), this means its method of preparation includes increasing protein incorporation into a curd.  Further, the examiner takes official notice that yogurt is known to have a higher protein concentration than milk, therefore its method of preparation includes increasing protein incorporation into a curd.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408), as applied to claim 1-2 and 7-9 above, further in view of JD.
JD: Jahnen-Dechent: Magnesium basics; Clin Kidney J. 2012 Feb; 5(Suppl 1): i3–i14.

As for claim 10, Clark does not discuss the magnesium ions are magnesium salts.
JD also teaches about using magnesium ions for consumption (see A Magnesium Consumption, last sentence) and further provides that magnesium salts are easily dissolved in water (the base ingredient of Clark), and the benefit to their use is that it is readily available for playing important roles/being vital/essential for numerous physiological functions (see the Introduction).
Therefore, it also would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using magnesium in nutritional compositions comprising broad amounts of water, as Clark, to include its use of the specifically claimed form of magnesium, a magnesium salt, as claimed, because JD teaches that when using magnesium for consumption, magnesium salts provide the benefit of dissolving in water with ease; and that they are readily available for playing important, vital and essential roles in numerous physiological functions.

Conclusion




Dependent claims
As for claim 2, Clark’s amounts of magnesium ion, discussed above, encompasses the claim of from 10 to 15 mM.  

As for claim 3, it would be reasonable for similar compositions to have similar properties/functionality, including wherein the reduced biofilm formation is at least 10% reduction in biofilm formation within the milk composition compared to non- magnesium enriched milk, as claimed.  

As for claim 5, it would be reasonable to expect that a similar liquid milk composition would have similar intended uses/properties, including wherein the pasteurized milk of claim 4 functions to have less than 1 colony forming unit (CFU) /milliliter, as claimed.





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD, as applied to claims 1-5 above, further in view of Oknin.
Oknin: Magnesium ions mitigate biofilm formation of Bacillus species via down regulation of matrix genes expression; Frontiers in Microbiology; Sept. 08, 2015.

As for claim 3, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations.
In the alternative, Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2); and that colony type biofilm formation is inhibited significantly in the presence of  magnesium ions (Fig. 1 and discussion thereof at end of 1st para. of Results section).
Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk with magnesium ions, as the modified teaching above, to include that said milk has reduced biofilm formations, as claimed, because Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2) which provides one of skill a reasonable expectation of success in in accomplishing such a thing; and further, it would be reasonable to expect that a similar compositions have similar properties/functionality, including similarly reduced biofilm formations.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (2003/0113408) in view of JD, as applied to claims 1-5 above, further in view of DFGN.
DFGN: Dairy for Global Nutrition: Nonfat Dry Milk (NFDM), Skim Powder Milk (SPM); copyright 2009.

As for claim 105, although Clark does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations
DFGN also teaches methods of making milk compositions, comprising encompassing amounts of magnesium (see short article), and further provides said milk is pasteurized (see Product Definition), as claimed.
DFGN, provides that said pasteurized magnesium enriched milk is characterized by less than 10,000 CFU, which encompasses the claim of less than 1 colony forming unit (CFU) /milliliter.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making pasteurized magnesium enriched milk, as the modified teaching above, to include how the milk is characterized, including less than 1 colony forming unit (CFU) /milliliter, as claimed, because DFGN illustrates that the art finds encompassing amounts of CFU to be suitable for similar intended uses, including methods of making pasteurized magnesium enriched milk (see MPEP 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793